DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 07/22/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 1-20 over Aglione et al. and Johnson et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 19
New claims: 21-23
Claims currently under consideration: 1-23
Currently rejected claims: 1-23
Allowed claims: None

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
In claim 2, the term “mongroside V” has been deleted.
In claim 4, three phrases are deleted:

“palm oil;”, and
“including orange oil, lemon oil, lime oil, cinnamon oil and vanilla oil; flaxseed oil; olive oil; rapeseed oil;”.
Authorization for this Examiner’s amendment was given in an interview with Christopher Durkee on 12/03/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s assertion of the differences between the claimed assembled particles and the sweetener of Aglione et al. (Applicant’s Remarks, p. 8, ¶2 – p. 9, ¶3; Sahi Declaration, ¶¶6-13) are persuasive in overcoming the claim rejections. Specifically, the difference in function of the lipids between the two compositions is understood to be critical, wherein the lipids in the claimed composition directly combine with the non-nutritive sweeteners rather than reacting with taste receptors to simply mask bitterness of the sweeteners. As such, the requirement of the present claims that the organic scaffold particles combine with the non-nutritive sweeteners to form assembled particles is considered novel and non-obvious over the prior art, and the claims are consequently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793